DISSENTING OPINION.
NORTONI, J.
As the judgment of the court in this case involves the identical question and determines it in the same way as that involved in the case of Granite Bituminous Paving Company v. Parkview Realty and Improvement Company et al. (No. 12,563), between the same parties and decided today (168 Mo. App. 468, 151 S. W. 479), I respectfully dissent from the conclusion on that question alone, for the reasons given in the dissenting opinion filed in the case last mentioned. I deem the judgment of the court in tin's case to he in conflict with the judgment of the Kansas City Court of Appeals in the case of Forrey v. Holmes et al., 65 Mo. App. 114 and also with the judgment of the Supreme Court in the case of Morey Engineering & Construction Co. v. St. Louis Artificial Ice Rink Co., 242 Mo. 241, 146 S. W. 1142, and therefore request that the cause he certified to the Supreme Court for final determination, as provided in the Constitution.